PER CURIAM.
— The following opinion by Bond,, G., in Division No. 1, is adopted as the opinion of the Court in Banc.
All the judges concur except Graves, and Ferriss, JJ., who dissent.
BOND, C.
— The facts in this case are substantially the same as the facts in Head v. New York Life Insurance Company, ante, p. 403, with this exception, that the plaintiff in this case was the direct beneficiary under the policy as it was originally drawn.
For the reasons given in extenso in the former case, the judgment in this case is affirmed.
Brown, G., concurs.